Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  157581                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  v                                                                 SC: 157581                                          Justices
                                                                    COA: 336598
                                                                    Jackson CC: 15-002787-FC
  CLIFFORD DURELL McKEE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 27, 2018
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Furline (Docket No. 158296) and People v Jenkins (Docket No.
  158298) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2019
           p0515
                                                                               Clerk